Citation Nr: 1146897	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


ISSUES

1. Entitlement to service connection for a lumbar spine strain.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status post operative pneumothorax and pleural effusion (claimed as collapsed right lung).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from July 1975 to February 1976 and from May 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his claim of service connection for a lumbar spine disability.  The matter also comes before the Board on appeal from a December 2009 rating decision which denied his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  

The issue of nonservice-connected pension has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for lumbar sprain in an April 1979 decision.  The Veteran did not appeal this decision.

2.  Evidence received since the April 1979 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for lumbar sprain; nor does it raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1979 rating decision, which denied the Veteran's claim of service connection for lumbar sprain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 (2011).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for lumbar sprain; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the petitions to reopen, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007 satisfied all of VA's notification requirements.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  The letter also satisfied the Kent requirements.  20 Vet. App. at 10.  The Veteran was advised that his claim had previously been denied as the evidence showed that his low back disability existed prior to service and was not aggravated by his military service.  He was also informed that he would need to show evidence that his claimed back disability was either incurred or service or aggravated by service to reopen the claim.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The medical records associated with the Veteran's Social Security Administration (SSA) disability benefits have also been associated with the claims file.  As such, VA has satisfied its duty to assist in obtaining relevant records.  

Regarding claims to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii)(2011).  As will be discussed below, the matter is not reopened and a VA examination is not required.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

By way of procedural background, the Veteran initially raised a claim of service connection for a lumbar spine disorder, which was denied by the RO in an April 1979 rating decision after finding that the Veteran's lumbar spine disorder preexisted service with no aggravation therein.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105.  In August 2004 and again in May 2007 the Veteran filed petitions to reopen his lumbar spine disorder claim.  The RO denied the Veteran's petition in March 2008 when he was notified of the decision.  The Veteran appealed this decision.  

At the time of the April 1979 rating decision, the claims file included the Veteran's service treatment records.  The Veteran's service treatment records include an October 1975 enlistment examination to the Marine Corps where the Veteran's spine was found to be normal.  The Veteran complained of low back pain in January 1976, was found to have back muscle strain and x-rays showed mild scoliosis.  In a January 1976 consultation sheet note, it was noted that the Veteran injured his back after a motorcycle accident one year prior and had back pain when bending.  In this note it was indicated that the Veteran was unfit for service and recommended that he be discharged.  A February 1976 treatment note indicates that the Veteran had scoliosis and injured his back after a motorcycle accident.  

In a July 1976 examination for the Army National Guard, scoliosis of the spine was noted.  In May 1978, the Veteran was put on profile for his scoliosis and chronic lumbosacral sprain.  In a May 1978 examination report, the Veteran's scoliosis and chronic lumbosacral sprain was also noted.  In this examination report it was indicated that the Veteran was qualified for retention on active duty.  A separate May 1978 outpatient examination report indicates that the Veteran was released from the Marine Corps in 1976 due to back problems that existed prior to his entering service, resulting from a motorcycle accident.  Since the motorcycle accident, the Veteran indicated intermittent back difficulty which was aggravated by repeated bending and heavy lifting.  He provided that since his May 1978 enlistment, his back pain had increased.  The Veteran was diagnosed with scoliosis and chronic lumbosacral sprain.  

Since the April 1979 rating decision, evidence that has been added to the claims file relating to lumbar spine disability, includes the Veteran's own lay statements, private medical records, and medical records from the VA Medical Center in Little Rock, Arkansas.  

In private treatment records, the Veteran complained of low back pain in December 1988 after an automobile accident.  He was diagnosed with acute sprain with paraspinal muscles in the cervical spine including the lumbosacral spine junction secondary to trauma with irritability.  He was prescribed physical therapy and muscle relaxants for his back.  Treatment records dated in April 1989 to June 1989 show treatment for continued complaints of low back pain.  

In a May 2003 general physical examination for SSA disability benefits, the Veteran stated that he suffered back problems since 1982 when he injured his back.  He indicated that he lifted too much weight at the time and was diagnosed with muscle strain.  The Veteran noted that he was subsequently involved in a motor vehicle accident where he reinjured his back.  Since that time he indicated radicular pain down his right leg.  He was diagnosed with degenerative disc disease of the lumbar spine.  

VA treatment records include a May 2007 x-ray report which shows normal disc space, no fractures or evidence of spondylolysis.  He was assessed with normal a lumbosacral spine.  

The Veteran also submitted numerous lay statements indicating that his pre-existing lumbar spine disability was made worse by his basic training.  The Veteran is competent and credible to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  While low back pain is capable to lay observation, the Veteran's contentions that his lumbar spine disability was aggravated by his service and continued through service discharge are essentially the same as the statements submitted prior to the rating decision.  As these contentions were previously raised by the Veteran, they are not new.  

It is noted that the Veteran indicated that his back pain increased during basic training and that evidence supports this contention.   However, the evidence does not show that his underlying back disability was aggravated by his military service.  
The Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186   (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268   (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214   (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a Veteran's claim). 


As previously noted, the RO denied the Veteran's claim for service connection for a lumbar spine disability in April 1979 because the evidence did not establish that the preexisting lumbar spine disorder increased in severity during service.  Since then, additional evidence has been received.  However, while new, the evidence is not material as it does not tend to establish that service made the Veteran's preexisting lumbar spine disorder was aggravated beyond the natural progress of the disability by the Veteran's military service. 

The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for a lumbar spine disorder.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a low back disability is denied.  


REMAND

Reason for Remand:  To obtain the signed consent for the August 2007 surgery and provide adequate notice to the Veteran.  

The Veteran contends that he suffers from status post operative pneumothorax and pleural effusion as a result of his August 2007 ascending aortic and arch replacement surgery performed at the University Hospital of Arkansas by his VA cardiac surgeon.  See August 2008 statement.  Also, the Veteran has alluded to not being informed that his surgery might result in this complication.  See August 2008 and March 2010 statements.  

An August 6, 2007 procedure note indicates that consent was complete.  However, the record contains no signed consent form related to the August 2007 surgery.  Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  The August 6, 2007 surgery record indicates that the Veteran was given general anesthesia and was intubated prior to the surgery.

In light of the foregoing, the Board finds that a remand of this claim is warranted in order to determine whether a written signed consent form related to the Veteran's August 6, 2007 surgery exists and, if so, to associate the document with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2011).  

Also, under VA's duty to notify, the Veteran must also be notified of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to this specific claim, it is noted that he was provided inadequate VCAA notice concerning disability and effective dates if the benefits sought were granted.  See August 2009 notice letter.  Although this is claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board concludes that on remand, the RO should comply with the required provisions.  See Dingess, 19 Vet. App. 473.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with amended notice of how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Request any and all consent forms signed by the Veteran (or any legal guardian) for his August 2007 ascending aortic and arch replacement surgery, and any other medical records related to the Veteran's August 2007 surgery that are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

3. After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


